DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the 112 and 103 rejections set forth in the non-final rejection of 1/10/22, pages 3-10, paragraphs 5-11 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 6,759,129) in view of Saupe et al. (US 2005/0025923) and Comino et al. (US 2010/0256303).
Fukushi discloses a multilayer tube (8 from Fig. 4) comprises:  an inner layer (42 from Fig. 4, column 3, lines 25-31) comprising a fluoroelastomer (column 2, lines 4-12); a tie layer adjacent to the inner layer (41 from Fig. 4, column 3, lines 25-31); and an outer layer adjacent to the tie layer (40 from Fig. 4), wherein the outer layer comprises a non-fluoroelastomer (column 2, lines 13-20) and wherein the fluoroelastomer comprises at least three monomer units, wherein the monomer units comprise vinylidene fluoride, hexafluoropropylene, tetrafluoroethylene, perfluorovinyl ether, ethylene, or combination thereof (column 2, lines 4-13).
Fukushi does not disclose wherein the fluoroelastomer has a flex modulus of less than about 40 MPa.  However, it has been found that finding the workable or optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05 (II)).  Moreover, Saupe discloses an inner core layer of a hose which is a fluoroelastomer (Saupe, paragraph [0008]), wherein the fluoroelastomer shows excellent flexibility/elongation features with low flexural modulus (Saupe, paragraph [0009]).  
Both Fukushi and Saupe disclose hoses or tubes comprising fluoroelastomers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided disclose wherein the fluoroelastomer has a flex modulus of less than about 40 MPa through routine optimization of a result effective variable in order to provide excellent flexibility/elongation features as taught or suggested by Saupe.
Fukushi does not disclose wherein the fluoroelastomer has a crystallinity of less than about 50%, or 30%.
Comino discloses wherein the fluoroelastomer has a crystallinity of less than about 50%, or 30% (paragraph [0030]), in a tube comprising fluoroelastomer (paragraphs [0069]) for the purpose of providing improved processability (paragraphs [0002 – 0009]).
Both references are drawn to hoses or tubes comprising fluoroelastomers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a crystallinity of less than about 50%, such as less than about 30%, or even less than about 10% in Fukushi in order to provide improved processability as taught or suggested by Comino.
Fukushi discloses wherein the non-fluoroelastomer comprises a thermoplastic polyurethane, a thermoset urethane, a diene elastomer, a styrene butadiene rubber, a polyolefin elastomer, a PVC, an isoprene, a thermoplastic isoprene composite, a natural rubber, a blend, an alloy, or any combination thereof (column 2, lines 13-20), wherein the non-fluoroelastomer comprises a diene elastomer, the diene elastomer comprising a copolymer of ethylene, propylene and diene monomer (EPDM), a thermoplastic EPDM composite, or combination thereof (40 from Fig. 4, column 3, lines 25-31), column 2, lines 13-20), wherein the tie layer (41 from Fig. 4, column 3, lines 25-31) comprises at least one monomer unit comprising an acrylate, an epoxy, an ester, an ethylene, amine, amide, TFE, VDF, HFP, perfluorovinyl ether, or combination thereof (column 6, line 1 through column 7, line 14), wherein the inner layer (42 from Fig. 4, column 3, lines 25-31) is disposed directly on the tie layer (41 from Fig. 4, column 3, lines 25-31), wherein the outer layer (40 from Fig. 4, column 3, lines 25-31) is disposed directly on the tie layer (41 from Fig. 4, column 3, lines 25-31) (applies to claims 12-16).
Saupe discloses wherein the fluoroelastomer comprises a tetrapolymer of tetrafluoroethylene (TFE), hexafluoropropylene, vinylidene fluoride, and perfluorovinyl ether (paragraph [0024 - 0025]) (applies to claim 5).
Modified Fukushi does not disclose wherein the fluoroelastomer has a percent volume change in a chemical solution with a pH of about 1 to about 14 for 168 hours at 158°F of no greater than 20%, or even no greater than 15%, wherein the fluoroelastomer has a percent volume change in a small molecule formulation for 168 hours at 73°F of no greater than 100%, such as no greater than 50%, or even not greater than 25%, wherein the fluoroelastomer has a percent volume change in an oxidizer for 168 hours at 73°F of no greater than 30%, such as no greater than 20%, or even no greater than 10%.  However, said limitations are necessarily present in modified Fukushi since Fukushi and Saupe disclose the fluorelastomers recited by applicant in claims 2 and 5 as discussed above.  
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fluoroelastomer has a percent volume change in a chemical solution with a pH of about 1 to about 14 for 168 hours at 158°F of no greater than 20%, or even no greater than 15%, wherein the fluoroelastomer has a percent volume change in a small molecule formulation for 168 hours at 73°F of no greater than 100%, such as no greater than 50%, or even not greater than 25%, wherein the fluoroelastomer has a percent volume change in an oxidizer for 168 hours at 73°F of no greater than 30%, such as no greater than 20%, or even no greater than 10% in modified Fukushi in order to provide improved chemical resistance.
6.	Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 6,759,129) in view of Saupe et al. (US 2005/0025923) and Comino et al. (US 2010/0256303), as applied to claims 1-2, 5, 8 and 12-16 above, and further in view of Kaduk et al. (US 5,741,855).
Fukushi does not disclose wherein the fluoroelastomer comprises a block copolymer comprising at least one hard segment and at least one soft segment, wherein the at least one hard segment comprises monomer units of tetrafluoroethylene, ethylene, and hexafluoropropylene and the at least one soft segment comprises of monomer units of vinylidene fluoride, hexafluoropropylene, and tetrafluoroethylene., wherein the fluoroelastomer comprises the block copolymer blended with a terpolymer of tetrafluoroethylene (TFE), hexafluoropropylene, and vinylidene fluoride, a tetrapolymer of tetrafluoroethylene (TFE), hexafluoropropylene, vinylidene fluoride, and perfluorovinyl ether, or combination thereof.
Kaduk discloses wherein the fluoroelastomer comprises a block copolymer comprising at least one hard segment and at least one soft segment, wherein the at least one hard segment comprises monomer units of tetrafluoroethylene, ethylene, and hexafluoropropylene and the at least one soft segment comprises of monomer units of vinylidene fluoride, hexafluoropropylene, and tetrafluoroethylene., wherein the fluoroelastomer comprises the block copolymer blended with a terpolymer of tetrafluoroethylene (TFE), hexafluoropropylene, and vinylidene fluoride, a tetrapolymer of tetrafluoroethylene (TFE), hexafluoropropylene, vinylidene fluoride, and perfluorovinyl ether, or combination thereof (column 2, line 17 through 3, line 37) in an article containing fluroelastomers (column 5, lines 10-16) for the purpose of providing improved flexibility and tensile strength (column 2, lines 1-9).
Both references disclose articles comprising a fluoroelastomer.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fluoroelastomer comprises a block copolymer comprising at least one hard segment and at least one soft segment, wherein the at least one hard segment comprises monomer units of tetrafluoroethylene, ethylene, and hexafluoropropylene and the at least one soft segment comprises of monomer units of vinylidene fluoride, hexafluoropropylene, and tetrafluoroethylene., wherein the fluoroelastomer comprises the block copolymer blended with a terpolymer of tetrafluoroethylene (TFE), hexafluoropropylene, and vinylidene fluoride, a tetrapolymer of tetrafluoroethylene (TFE), hexafluoropropylene, vinylidene fluoride, and perfluorovinyl ether, or combination thereof in Fukushi in order to provide improved flexibility and tensile strength as taught or suggested by Kaduk.
7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 6,759,129) in view of Saupe et al. (US 2005/0025923) and Comino et al. (US 2010/0256303), as applied to claims 1-2, 5, 8 and 12-16 above, and further in view of Stevens (US 5,320,888).
Fukushi does not disclose wherein the fluoroelastomer has a nominal polymer fluorine content of at least 67 weight %, such as at least 70 weight %, or even at least 73 weight %.
	Stevens discloses wherein the fluoroelastomer has a nominal polymer fluorine content of at least 67 weight %, such as at least 70 weight %, or even at least 73 weight % (column 1, line 45 through column 2, line 3) in a hose (column 3, lines 15-20) for the purpose of providing flexibility and high fuel permeation resistance (column 1, lines 20-22).
Both references are drawn to hoses or tubes comprising fluoroelastomers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fluoroelastomer has a nominal polymer fluorine content of at least 67 weight %, such as at least 70 weight %, or even at least 73 weight % in Fukushi in order to provide flexibility and high fuel permeation resistance as taught or suggested by Stevens.

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments of 5/10/22 have been carefully considered but are deemed unpersuasive.  Applicant’s arguments with regards to the 112 rejections are moot since the rejections have been withdrawn.
	At the outset, the examiner would like to point out that Fukushi discloses wherein the fluoroelastomer comprises at least three monomer units, wherein the monomer units comprise vinylidene fluoride, hexafluoropropylene, tetrafluoroethylene, perfluorovinyl ether, ethylene, or combination thereof (column 2, lines 4-13) and Comino discloses wherein the fluoroelastomer has a crystallinity of less than about 50%, or 30% (paragraph [0030]) as discussed in the rejection of claim 1 above.
Applicant has argued that neither Fukushi nor Saupe disclose wherein the fluoroelastomer has a flex modulus of less than about 40 MPa.  However, it has been found that finding the workable or optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05 (II)).  Moreover, Saupe discloses an inner core layer of a hose which is a fluoroelastomer (Saupe, paragraph [0008]), wherein the fluoroelastomer shows excellent flexibility/elongation features with low flexural modulus (Saupe, paragraph [0009]).  Therefore, applicant’s recited flex modulus is obvious as discussed in the rejection of claim 1 above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 20, 20222